COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, Clements and Kelsey
Argued at Salem, Virginia


ALVIN LEE PLUMLEY
                                                             MEMORANDUM OPINION* BY
v.        Record No. 1799-02-3                             JUDGE JEAN HARRISON CLEMENTS
                                                                   OCTOBER 7, 2003
COMMONWEALTH OF VIRGINIA


                    FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                                 George E. Honts, III, Judge

                 Robert B. Armstrong for appellant.

                 Richard B. Smith, Senior Assistant Attorney General (Jerry W.
                 Kilgore, Attorney General, on brief), for appellee.


          Alvin Lee Plumley was convicted on his plea of guilty of possession of a firearm after

having been convicted of a felony, in violation of Code § 18.2-308.2.1 On appeal, Plumley

contends the trial court erred in denying his motion to withdraw his guilty plea before sentencing

because Code § 18.2-308.2 did not prohibit him from possessing a firearm on the porch of his home.

Finding no error, we affirm Plumley's conviction.

          As the parties are fully conversant with the record in this case and because this

memorandum opinion carries no precedential value, this opinion recites only those facts and

incidents of the proceedings as are necessary to the parties' understanding of the disposition of this

appeal.




          * Pursuant to Code § 17.1-413, this opinion is not designated for publication.
          1
          Plumley was also convicted in a bench trial of reckless handling of a firearm, in
violation of Code § 18.2-56.1. He does not challenge this conviction on appeal.
       The facts essential to this appeal are not in dispute. On December 4, 2001, Plumley, a

previously convicted felon, fired a pistol from the porch of his residence in the Town of Glasgow, in

Rockbridge County, Virginia. On February 4, 2002, he was indicted for possession of a firearm by

a convicted felon, in violation of Code § 18.2-308.2. On April 12, 2002, Plumley entered a plea of

guilty to the charge and was convicted of the offense by the trial court. Prior to his sentencing on

July 10, 2002, Plumley filed a motion to vacate his guilty plea and dismiss the indictment, arguing

that his conduct was not proscribed by Code § 18.2-308.2 as it existed on December 4, 2001.

Rejecting Plumley's interpretation of the statute, the trial court denied the motion and sentenced

Plumley in accordance with the statute.

       On appeal, Plumley contends he was entitled to withdraw his guilty plea before sentencing

because the version of Code § 18.2-308.2 in effect on December 4, 2001, did not prohibit him from

possessing a firearm within his residence or the curtilage of his residence.2 The exception set forth

in subsection A of that statute, permitting possession of certain weapons in a person's residence or

the curtilage thereof, applied, he argues, to all firearms, not just stun weapons and tasers. We

disagree.

       "Code § 19.2-296 allows a defendant to withdraw a guilty plea before sentence is imposed."

Jones v. Commonwealth, 29 Va. App. 503, 511, 513 S.E.2d 431, 435 (1999). "Whether a defendant

should be permitted to withdraw a guilty plea rests within the sound discretion of the trial court to

be determined based on the facts and circumstances of each case." Hall v. Commonwealth, 30



       2
         The version of Code § 18.2-308.2(A) in effect at the time of the subject offense
provided, in pertinent part, as follows:

                       It shall be unlawful for (i) any person who has been
               convicted of a felony . . . to knowingly and intentionally possess or
               transport any (a) firearm or (b) stun weapon or taser as defined by
               § 18.2-308.1, except in such person's residence or the curtilage
               thereof . . . .

                                                -2-
Va. App. 74, 79, 515 S.E.2d 343, 346 (1999). "By definition, when the trial court makes an error

of law, an abuse of discretion occurs." Bass v. Commonwealth, 31 Va. App. 373, 382, 523

S.E.2d 534, 539 (2000).

        "In determining whether the trial court made an error of law, 'we review the trial court's

statutory interpretations and legal conclusions de novo.'" Rollins v. Commonwealth, 37 Va. App.

73, 78-79, 554 S.E.2d 99, 102 (2001) (quoting Timbers v. Commonwealth, 28 Va. App. 187, 193,

503 S.E.2d 233, 236 (1998)). Thus, whether the trial court erred in denying Plumley's motion to

withdraw his guilty plea requires a de novo review of the trial court's statutory interpretation of

Code § 18.2-308.2(A).

        We addressed the same issue in Alger v. Commonwealth, 40 Va. App. 89, 578 S.E.2d 51

(2003), petition for appeal granted, No. 030848 (Va. Sup. Ct. Order of July 21, 2003). In that case,

Alger argued that possessing a shotgun in her own home on September 7, 2001, was not prohibited

conduct under the version of Code § 18.2-308.2(A) in effect at that time. Like Plumley, Alger

contended the statute's "exception for possession inside the home or curtilage . . . applied to all

firearms[,] not just . . . stun weapons or tasers." Id. at 92, 578 S.E.2d at 52-53. Finding that such an

interpretation "would yield an absurd result," we rejected Alger's construction of the statute and

concluded that "the exception appl[ied] only to stun weapons and tasers." Id. at 94, 578 S.E.2d at

54. We held, therefore, that the exception set forth in Code § 18.2-308.2(A) "did not permit

convicted felons to possess firearms . . . in their residence or the curtilage thereof." Id. at 94-95, 578

S.E.2d at 54.

        The same reasoning and conclusions are equally applicable here. Thus, for the reasons more

particularly stated in Alger, we hold the trial court did not err in finding that Code § 18.2-308.2

prohibited Plumley from possessing a firearm on the porch of his home. It follows, then, that the




                                                  -3-
trial court did not abuse its discretion in denying Plumley's motion to withdraw his guilty plea

before sentencing.3

       Accordingly, we affirm Plumley's conviction.

                                                                                      Affirmed.




       3
          On brief, Plumley presents two additional questions: (1) whether the retroactive
application of Code § 18.2-308.2, as amended subsequent to December 4, 2001, renders it an ex
post facto law and (2) whether his conviction should be reversed. As these questions were not
included in Plumley's petition for appeal and we granted no appeal on them, we do not address
them here. See Rule 5A:12(c).

                                             -4-